        Case 1:21-cv-00252-ALC Document 30 Filed 07/29/21 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     July 29, 2021

By ECF
Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     State of New York, et al. v. Regan, et al., No. 21 Civ. 252 (ALC)

Dear Judge Carter:

        This Office represents the defendants, the United States Environmental Protection
Agency, and its Administrator, Michael S. Regan, in his official capacity (together, the
“EPA”), in this action. With plaintiffs’ consent, I write to provide a status update and to
respectfully request an adjournment without date of EPA’s answer obligation.

        As noted in previous letters, the parties have been engaged in settlement discussions.
Earlier this month, the form of a proposed consent decree that would resolve this action was
approved by plaintiffs, and also—subject to the results of the public comment process
described below—by EPA and the Department of Justice. The Clean Air Act requires that
before a settlement may be finalized, EPA must “provide a reasonable opportunity by notice
in the Federal Register to persons who are not named as parties or intervenors to the action or
matter to comment in writing.” 42 U.S.C. § 7413(g). Once any comments are received, the
Act provides that “[t]he Administrator or the Attorney General, as appropriate, shall
promptly consider any such written comments and may withdraw or withhold his consent to
the proposed order or agreement if the comments disclose facts or considerations which
indicate that such consent is inappropriate, improper, inadequate, or inconsistent with the
requirements of this chapter.” Id.

        Earlier today, consistent with these requirements, the government published a notice
in the Federal Register and opened an administrative docket for public comment on the
proposed consent decree. See Proposed Consent Decree, Clean Air Act Citizen Suit, 86 Fed.
Reg. 40,825 (July 29, 2021), at https://www.federalregister.gov/documents/2021/07/29/2021-
16155/proposed-consent-decree-clean-air-act-citizen-suit; see also Docket ID No. EPA-HQ-
OGC-2021-0444 at https://www.regulations.gov/docket/EPA-HQ-OGC-2021-0444. The
comment period will close on Monday, August 30, 2021.
        Case 1:21-cv-00252-ALC Document 30 Filed 07/29/21 Page 2 of 2


        In light of the publication of the proposed consent decree and the opening of the
comment period, the government respectfully requests that EPA’s time to answer or
otherwise respond to the complaint—which is currently tomorrow, July 30, 2021—be
adjourned without date. The government further proposes that the parties file a joint status
report by September 10, 2021. Plaintiffs consent to these requests.

       We thank the Court for its attention to this matter.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                                     By: /s/ Peter Aronoff
                                                     PETER ARONOFF
                                                     Assistant United States Attorney
                                                     Telephone: (212) 637-2697
                                                     Facsimile: (212) 637-2717
                                                     E-mail: peter.aronoff@usdoj.gov

                                                     Counsel for the EPA

cc:    All counsel of record (by ECF)




                                                 2
